DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Status of Claims
Claims 1-29, as filed in the 03/03/2021 amendment, are pending and examined herein.
Claims 1, 6, and 11 are amended; claims 19-29 are newly added; and no claims are canceled in the 03/03/2021 amendments.
Claims 1-33, as filed in the 03/15/2021 supplemental amendment are pending and examined herein.
Claims 30-33 are newly added; and no claims are amended or canceled in the 03/15/2021 amendments.

Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 (filed 03/03/21) have been fully considered but they are not persuasive. Applicant argues:
To alleviate the concerns of the Examiner, the Applicant has amended the claims to recite that the one or more predictions are used to perform an action, with the actions being replacing a part on the vehicle with a replacement part, creating a new product model, or modifying a selected one of the one or more product models.  Remarks p. 13.
Diamond v. Diehr, (450 U.S. 175, 209 USPQ 1 (1981)) and In re Abele (684 F.2d 902 (1982).  In short, Diehr’s invention used the Arrhenius equation to direct digital control of a rubber molding press and Abele’s invention uses a weighting function in its calculations to produce an image; whereby the body is exposed to less radiation. 
The Office finds that claims of Diamond v. Diehr, (450 U.S. 175, 209 USPQ 1 (1981) a process that used math to transformed raw, uncured synthetic rubber into precision-molded synthetic rubber products) and In re Abele (684 F.2d 902 (1982) a process that used math to transform the incoherent beam propagation through a body into a reconstructed pictorial representation of the body’s features) to be illustrative of the type transformation that lifts an abstract idea from patent ineligible subject matter to patent eligible subject matter. 
The instant claim simply “wherein the one or more predictions include product recommendations that are personalized to the vehicle, include optimum equipment replacement parts for the vehicle, and are based at least in part on the vehicle data, on the additional data, on the external data, and on one or more product models . . . wherein the one or more predictions are used to perform an action, the action being replacing a part on the vehicle with a selected one of the optimum replacement parts, creating a new product model, or modifying a selected one of the one or more product models”. The Office finds that different vehicle models are not a transformation under the 101 analysis.  A vehicle that is modified to add all weather tires or new state of the art breaking system does not transform the vehicle in to something else.  The vehicle 
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
It is submitted that these additional elements provide something “significantly more.” As mentioned, exchanging a part, creating a model, or modifying a model are physical actions that change the physical composition or state of a machine. The transformation of an article has been held to be something that is “significantly more.” Remarks p. 14
Respectfully, the Office disagrees with Applicant’s accretion.  Building upon the explanation given above, the Office points out that the physical action of changing the physical composition of the vehicle as explained in the specification broadly incorporate the actions of a human actor.  Thus the physical act of change the vehicle component is further indication that the claims are to an abstract idea - the abstract idea of organizing human activity.    Organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5. The abstract idea cannot be the basis of significantly more in the claim.

Applicant's arguments are to newly added amendment (03/03/2021 and 03/15/2021). These amendments are fully addressed in the updated rejection below.

Response to Amendment
Applicant’s amendments to claims 1, 6, and 11 are sufficient to overcome the 35 USC 112(a) rejection of the previous Office action.

Specification
The disclosure is objected to because of the following informalities: in the independent claims applicant uses the undefined abbreviations RADAR and ABS/ESC. These abbreviations are fully supported by the specification in [130]; however they are undefined in the specification. The claims must particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention, see 35 USC 112(b).  As claimed, the undefined abbreviations allow for ambiguity in the claimed invention.  It is suggested that Applicant amend the specification as well as the claims to define the abbreviations.  Since the abbreviations were contained in the originally filed Application the definition would not be considered new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support in the specification as filed or the amended claim element of “road structure data”, see at least independent claim 1, 6, 11 and 25.  For purposes of examination the claim element is interpreted to mean information about the road.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 19, 20, and 21 each recites the limitation "the driver" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental process to organize human activity) without practical application of significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-5, 16, 19, 22, 25-29, 30 and 33 are to a method (process); claims 6-10, 17, 20, 23 and 31 are to a system (machine); and claims 11-15, 18, 21, 24 and 32 are to a non-transitory, machine-accessible storage medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of a mental process. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.  Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. (Currently amended) A method of collecting vehicle-part performance information for facilitating improved vehicles, the method comprising: 
receiving, at a processor, vehicle data from a vehicle and additional vehicle data from other vehicles, wherein the vehicle data and the additional vehicle data are associated, at least in part, with one or more vehicle-related products and wherein the vehicle data and the additional vehicle data are collected, at least in part, from sensor including on-board RADAR sensors, accelerometers, and ABS/ESC sensors and are correlated and associated with map data; 
receiving, at the processor, external data, wherein the external data is associated, at least in part, with the one or more vehicle-related products; and 
wherein the external data is not from devices associated with the vehicle, not from the other vehicles, and includes road condition data and road structure data;
determining, by the processor, one or more predictions associated with the one or more vehicle-related products, 
wherein the one or more predictions include product recommendations that are personalized to the vehicle, include optimum equipment replacement parts for the vehicle, and are based, at least in part, on the vehicle data, on the additional vehicle data, on the external data, and on one or more product models, the models including performance information concerning the one or more vehicle-related products;
wherein the processor attributes more significance to the additional vehicle data when the other vehicles are the same types of as the vehicle;
wherein the one or more product models are associated, at least in part, with the one or more vehicle-related products and  
wherein the optimum equipment replacement parts for the vehicle include at least one of: brakes, tires, engine oil, transmission oil, oil filter, air filter, spark plugs, fuel type, and windshield wipers;
wherein the one or more predictions are used to perform an action, the action being replacing a part on the vehicle with a selected one of the optimum replacement parts, creating a new product model or modifying a selected one of the one or more product models
wherein the one or more processors provide feedback to choose a type of the sensors to set up in the vehicle, and a type of data to collect from the sensors.

The Office finds that the claimed elements of “determining . . . one or more predictions associated with the one or more vehicle-related products” akin to evaluations and judgements that could, under the broadest reasonable interpretation of the claims, be performed in the mind of a human especially since the claimed elements.  Where the predictions are based on known information read or received from various inputs (sensors and external data) The Office finds that but for the claimed the recitation of the generic “by the processor” component in the “determining” step of the claimed limitations can be done in the human mind, i.e. a user can manually take the received information to determine a one or more predictions associated with the one or more vehicle-related products.  
The Office finds that using the predictions to make product recommendations, wherein the recommendations drive the performance of an action, the action being replacing a part on the vehicle.  The Office finds that in light of the specification the replacing of the part on a vehicle to be an action carried out by a human actor. These elements couple with the other elements of the claim direct the invention towards the 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the receiving steps that are determined to be insignificant extra solution activity.  It is noted that for example in the first receiving step information is gathered generically using a RADAR sensor, accelerometers, and ABS/ESC sensors; however without more (e.g. technical functioning of the RADAR sensor) the information is simply input data received to be used as inputs in the abstract determining step.   The same is true for the second receiving step “receiving external data”.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”  As claimed the receiving steps are pre-solution activity.
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be insignificant extra solution activity.  When the claimed elements are considered individually or in the order combination do not amount to significantly more than the identified abstract idea. 
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 11, 12, 19-21, 25, 26, and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathi et al (US 2014/0142948) in view of Breed (US 2007/0005202), Takahashi et al (US 2015/0094927) and Takagi et al (US 6,441,748).
Claims 1, 6, 11 and 25
Rathi method of collecting vehicle-part performance information for facilitating improved vehicles, the method (Rathi abstract “systems, methods, and computer program products directed to in-vehicle context formation”, [12] “Recommendations . . . may be obtained based upon the context information”, [13] “capable of capturing data associated with the vehicle” and [14] “include one or more processors”) comprising:
receiving, at a processor,  vehicle data from a vehicle . . .  wherein the vehicle data . . . are associated, at least in part, with one or more vehicle-related products (Rathi [22] “Vehicle sensors 106 may be any suitable data gathering element associated with the vehicle” and [23] “a computing system 205 may exist for controlling a vehicle's standard devices or components, which may include engine devices, braking devices, power steering devices, door control devices, window control devices, etc.” also see [44]) 
Rathi further teaches gathering data external to the vehicle (Rathi [22]) and receiving information from external sources (Rathi 30]), but does not expressly teach the following claimed limitations; however this limitation is taught by Takagi, in the analogous art of road surface condition monitoring, 
receiving, at a processor, external data, wherein the external data is associated, at least in part, with the one or more vehicle-related products (Takagi 2:58-60 “feature is the use of differential GPS units in the container to transmit to a vehicle road Surface condition signals from the sensor units in the container.” and 4:39-41 “Differential GPS unit sends navagliational and road condition signals through wireless transmission 23 to a vehicle”); and 
Takagi 1:31-40 “road condition monitoring system comprising one or more sensor units interchangeably disposed in a container which is disposed under the surface of a road, the units each comprising a specific sensor for measuring and/or monitoring a physical value of a particular condition, such as rain, snow, depth of snow, ice, etc., means for powering the one or more sensor units, and means for communicating the measured and/or monitored condition to an external station and for receiving control signals therefrom”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi the receiving, at a processor, external data, wherein the external data is associated, at least in part, with the one or more vehicle-related products; wherein the external data is not from devices associated with the vehicle, not from the other vehicles, and includes road condition data and road structure data as taught by Takagi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Rathi does not expressly teach the following claimed limitations; however this limitation is taught by Breed, in the analogous art of remote vehicle diagnostic management, 
additional vehicle data from other vehicles, wherein the . . .  additional vehicle data are associated, at least in part, with one or more vehicle-related products (Breed [188] “diagnostic module 51 will analyze the received data in light of the data values or patterns itself either statically or over time . . . when a new data value or sequence is discovered the information can be sent to an off-vehicle location, perhaps a dealer or manufacturer site . . . additionally as more and more vehicles are reporting cases” and [233] “Data is taken from a variety of vehicles where the tires were accurately balanced under a variety of operating conditions also for cases where varying amounts of tire unbalance was intentionally introduced.  Once the data had been collected, some degree of pre-processing (e.g., time or frequency modification) and/or feature extraction is usually performed to reduce the total amount of data fed to the neural network-generating program”)
determining, at a processor,  one or more predictions associated with the one or more vehicle-related products, wherein the one or more predictions include products recommendations that are personalized to the vehicle, include optimum equipment replacement parts for the vehicle, and are based, at least in part, on the vehicle data, on the additional vehicle data, on the external data, and on one or more products models, the models including performance information concerning the one or more vehicle- related products; wherein the processor attributes more significance to the additional vehicle data when the other vehicles are the same type of as the vehicle; wherein the one or more products models are associated, at least in part, with the one or more vehicle-related products and (Breed [189] “diagnostic system herein is to substantially diagnose the vehicle's own problems rather then, as is the case with the prior art, forwarding raw data to a central site for diagnosis.  Eventually, a prediction as to the failure point of all significant components can be made”, [259] “pattern recognition program sorts out  from the available vehicle data on the data bus or from other sources, those patterns that predict failure of a particular component” and [274] “Vehicle sensors include tire pressure, temperature and acceleration monitoring sensors; weight or load measuring sensors; switches; vehicle temperature, acceleration, angular position, angular rate, angular acceleration sensors; proximity; rollover; occupant presence; humidity; presence of fluids or gases; strain; road condition and friction, chemical sensors and other similar sensors providing information to a vehicle system” also see [250-255] and [795] “obtaining information from various sensors about the occupant(s) in the passenger compartment of the vehicle, e.g., the number of occupants, their type and their motion, if any. Thereafter, general vehicle diagnostic methods will be discussed with the diagnosis being transmittable via a communications device to the remote locations”)
 wherein the optimum equipment replacement parts for the vehicle include at least one of: brakes, tires, engine oil, transmission, oil filter, air filter, spark plugs, fuel type, and windshield wipers (Breed [171] “a prediction as to the failure point of all significant components can be made and the owner can have a prediction that the fan belt will last another 20,000 miles, or that the tires should be rotated in 2,000 miles or replaced in 20,000 miles” and [190] “it is the rate that a parameter is changing that can be as or more important than the actual value in predicting when a component is likely to fail.  In a simple case when a tire is losing pressure, for example, it is a quite different situation if it is losing one psi per day or one psi per minute.  Similarly for the tire case, if the tire is heating up at one degree per hour or 100 degrees per hour may be more important in predicting failure due to delamination or overloading than the particular temperature of the tire” also see [222] where the element is made in the alternative only element need to be present in the art)
wherein the one or more predictions are used to perform an action, the action being replacing a part on the vehicle with a selected one of the optimum replacement parts, creating a new product model, or modifying a selected one of the one or more product models (Breed [189] “prediction as to the failure point of all significant components can be made and the owner can have a prediction that the fan belt will last another 20,000 miles, or that the tires should be rotated in 2,000 miles or replaced in 20,000 miles. This information can be displayed or reported orally or sent to the dealer who can then schedule a time for the customer to visit the dealership or for the dealer to visit the vehicle wherever it is located”);
wherein the one or more processors provide feedback to choose a type of the sensors to set up in the vehicle, and a type of data to collect from the sensors (Breed [875] “a steering can also be an output device by causing various locations on the steering wheel to provide a vibration, electrical shock or other output to the driver. This is in contrast to vibrating the entire steering wheel which has been proposed for an artificial rumble strip application when a vehicle departs from its lane. Such a local feedback can be used to identify for the driver which button he or she should press to complete an action”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi additional features Breed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Neither Rathi nor Breed teaches the following limitation that is taught in the analogous art of performing driving assistance by Takahashi and wherein the vehicle data and the additional vehicle data are collected, at least in part, from sensors including on-board RADAR sensors accelerometers, and ABS/ESC sensors and are correlated and associated with map data (Takahashi [96] “vehicle dynamics information detection devices 210 (such as sensors including speed sensor, accelerometer, gyro-senor, steering wheel angle sensor etc.) may provide information on the vehicle dynamics (vehicle dynamics information) such as vehicle speed, steering wheel angle, lateral and/or longitudinal acceleration acting on the controlled vehicle . . . the obstacle detection device 240 may comprise sensors (such as camera, radar, sonar etc.) for determining a relative position and/or speed of the proceeding vehicle” where longitudinal/lateral imply mapping data and [111] “a brake control unit 10, a brake actuator”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi and Breed the vehicle data and the additional vehicle data are collected, at least in part, from sensors including on-board RADAR sensors, accelerometers and ABS/ESC sensors and are correlated and associated with map data as taught by Takahashi since the claimed invention is merely a combination of old elements, and in the combination each element 

With respect to system claim 6 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.  Claim 6 recites the additional limitations of one or more processors coupled to one or more memory units (Rathi [14]).

With respect to non-transitory, machine accessible storage medium claim 11 (Rathi abstract) recites substantially similar to those rejected above are also rejected for the same reasoning give above.  

With respect to method claim 25 which recites substantially similar to those rejected above are also rejected for the same reasoning give above.  Claim 25 recites the following additional limitations:
Rathi does not expressly teach the following claimed limitations; however this limitation is taught by Breed, in the analogous art of remote vehicle diagnostic management, 
wherein the vehicle data includes data relating to the driving style of each of a plurality of drivers of the vehicle and wherein at least some of the vehicle data is correlated to each of the plurality of drivers of the vehicle (Breed [191] and [823], where habits is equivalent of the claimed style); 
Breed [189], [191], [250-255], [259], [274], and [795]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi the wherein the vehicle data includes data relating to the driving style of each of a plurality of drivers of the vehicle and wherein at least some of the vehicle data is correlated to each of the plurality of drivers of the vehicle and determining, by the processor, one or more predictions associated with the one or more vehicle-related products and the wear or usage of one or more vehicle related components, wherein the one or more predictions (1) include product recommendations, (2) identify wear or usage of the one or more vehicle components that is attributable to each of the drivers the vehicle, (3) include optimum equipment replacement parts for the vehicle, and (4) are based, at least in part, on the vehicle data, on the additional vehicle data, on the external data, on driver identity, and on one or more product models, the models including performance information concerning the one or more vehicle-related products as taught by Breed since the 

Claims 2, 7, 12, and 26
Rathi teaches all the limitations of the method of claim 1, wherein the vehicle data comprises at least one of data collected by one or more sensors on a vehicle, and vehicle identification/history data (Rathi [22-23], [73] and [82] where claim is made in the alternative only one element needs to be present in the art).
With respect to claims 7, 12, and 26 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.  

Claims 16-18
Rathi teaches all the limitations of the method of claim 1, Rathi does not expressly teach the following claimed limitations; however this limitation is taught by Breed wherein the external data is received from one or more external sources other than the vehicle and the other vehicles (Breed [188] and [233]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi the external data is received from one or more external sources other than the vehicle and the other vehicles as taught by Breed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as 
With respect to claims 17 and 18 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.  

Claims 19-21
Rathi teaches all the limitations of the method of claim 1, Rathi does not expressly teach the following claimed limitations; however this limitation is taught by Breed wherein the one or more predictions is specific and unique as to the driver of the vehicle (Breed [189], [191], [250-255], [259], [274], and [795]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi the one or more predictions is specific and unique as to the driver of the vehicle as taught by Bree since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claims 20 and 21 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.  

Claims 30-33
Rathi teaches all the limitations of the method of claim 1, Rathi does not expressly teach the following claimed limitations; however this limitation is taught by Breed wherein the determining is performed using a neural network (Breed [230-232]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi the determining is performed using a neural network as taught by Breed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claims 31-33 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.  

Claim 3-5, 8-10, 13-15, 22-24  and 27-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al (US 2014/0142948) in view of Breed (US 2007/0005202) Takahashi et al (US 2015/0094927) and Takagi et al (US 6,441,748) as applied above and in further view of Marumoto et al (US 2011/0112719).

Claims 3, 8, 13, and 27
Rathi in view of Breed teaches all the limitations of the method of claim 1, Rathi in view of Breed does not expressly teach the following limitations that is taught by Marumoto in an analogous art wherein receiving vehicle data comprises receiving distilled vehicle data, wherein the distilled vehicle data is obtained by compressing the size of the vehicle data (Marumoto [203]).
Rathi in view of Breed the receiving vehicle data comprises receiving distilled vehicle data, wherein the distilled vehicle data is obtained by compressing the size of the vehicle data as taught by Marumoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claims 8, 13, and 27 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above

Claims 4, 9, 14, and 28
Rathi in view of Breed teaches all the limitations of the method of claim 1, Rathi in view of Breed does not expressly teach the following limitations that is taught by Marumoto in an analogous art further comprising improving the one or more products/services models based, at least in part, on the vehicle data and on the external data (Marumoto [183])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi in view of Breed the improving the one or more products/services models based, at least in part, on the vehicle data and on the external data as taught by Marumoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
With respect to claims 9, 14, and 28 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.

Claims 5, 10, 15, and 29
Rathi in view of Breed teaches all the limitations of the method of claim 1, Rathi in view of Breed does not expressly teach the following limitations that is taught by Marumoto in an analogous art wherein the determining comprises correlating data having similar attributes (Marumoto [201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rathi in view of Breed the determining comprises correlating data having similar attributes as taught by Marumoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claims 10, 15, 29 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.

Claims 22-24
Rathi teaches all the limitations of the method of claim 1, Rathi in view of Breed does not expressly teach the following limitations that is taught by Marumoto in an Marumoto [22] and [70-72]).
With respect to claims 23 and 24 (Rathi abstract), which recites substantially similar to those rejected above are also rejected for the same reasoning give above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
King et al (US 10,650,621 B1) teaches Vehicles equipped with a remote vehicle prognostics system could provide data to network-based data repository of "community" data that could help supplement the external data pattern recognition. The system can utilize external and vehicle profile data sources to compare against vehicle data. The external data can include databases with OEM/factory (or other derivative) vehicle specifications and operating thresholds. The external data can also include vehicle profile data from vehicles that participate in the RVP community would supplement external data sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623